Case 0:19-cv-61289-RKA Document 40 Entered on FLSD Docket 08/19/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-61289-CIV-ALTMAN/Hunt

  YESICA PERAZA,

         Plaintiff,
  v.

  SECOND ROUND SUB, LLC, et al.,

        Defendants.
  ________________________/

                              ORDER SCHEDULING MEDIATION

         THIS MATTER comes before the Court pursuant to Local Rule 16.2. The Mediation in

  this matter shall be held before Steven R. Jaffe, Esq., at 19 West Flagler Street, Suite 420, Miami,

  Florida, on November 7, 2019, at 10:00 a.m.

         Within three days of the mediation, the parties shall file a joint mediation report with the

  Court. The report shall indicate whether the case settled (in full or in part), whether it was

  adjourned, or whether the mediator declared an impasse.

         Failure to comply with this Order may result in sanctions, including dismissal without

  prejudice and without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 19th day of August 2019.




                                                       __________________________________
                                                       ROY K. ALTMAN
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
